PER CURIAM:
Jemal Muktar Abdulselam, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“Board”) order denying as untimely Abdulselam’s motion to reopen removal proceedings. We have reviewed the administrative record and find the Board did not abuse its discretion in denying Abdulselam’s motion; accordingly, we deny the petition for review. See 8 C.F.R. § 1003.2(a) (2008) (“The decision to grant or deny a motion to reopen ... is within the discretion of the Board....”); Barry v. Gonzales, 445 F.3d 741, 744-45 (4th Cir.2006) (stating abuse of discretion standard). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.